    Case 1:17-cv-04789-JGK-SN Document 126 Filed 03/07/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
EDELMAN ARTS, INC.,

                     Plaintiff,                 17-cv-4789 (JGK)

          - against -                           MEMORANDUM OPINION
                                                AND ORDER
REMKO SPOELSTRA, JASON HOLLOWAY, SSR
INVEST SWITZERLAND, SWISS BUSINESS
COUNCIL and JOHN DOE,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has reviewed the Report and Recommendation of

Magistrate Judge Netburn dated January 11, 2021. ECF No. 121.

The Magistrate Judge found that the defendants were liable to

the plaintiffs for $5,700,000 million, of which $1,000,000

should be retained in escrow by the Court, together with pre-

judgment interest.

     No objections have been filed to the Report and

Recommendation, and the time for any objections has passed. In

any event, the Court finds that the detailed Report and

Recommendation is well reasoned and correct and should be

adopted with respect to the award of damages. However, with

respect to the prejudgment interest, the Report and

Recommendation erred in calculating the amount due based on the

prejudgment period from December 15, 2016 to April 24, 2019, the

date the Court determined that a default judgment should be
    Case 1:17-cv-04789-JGK-SN Document 126 Filed 03/07/21 Page 2 of 2



entered against the defendants. The prejudgment period does not

end until the Court enters the final judgment. See FTI

Consulting, Inc. v. Rossi, 332 F. Supp. 2d 677, 678 (S.D.N.Y.

2004) (concluding that the prejudgment interest period did not

end until the date that the judgment was entered). Accordingly,

the prejudgment interest must be adjusted to reflect the period

through the entry of the judgment.

     The Court therefore adopts the Report and Recommendation in

all respects except the calculation of the prejudgment interest.

The Clerk is directed to enter judgment in favor of the

plaintiffs and against the defendants in the amount of

$5,700,000, of which $1,000,000 is to be retained in escrow by

the Court until the plaintiff presents evidence that the

plaintiff has satisfied the judgment against it in the amount of

$1,000,000 entered in Edelman Arts, Inc. v. N.Y. Art World, LLC,

No. 652017/2018, 2019 WL 6700444 (N.Y. Sup. Ct. Dec. 9, 2019).

The judgment should also include prejudgment interest calculated

by the Clerk at the annual rate of nine percent from December

15, 2016 to the date judgment is entered. The Clerk is also

directed to close all pending motions and to close this case.

SO ORDERED.

Dated:    New York, New York
          March 7, 2021                __   /s/ John G. Koeltl________
                                              John G. Koeltl
                                        United States District Judge



                                   2
